DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Claim Objections
Claim 15 objected to because of the following informalities:  there should be a comma between “pH sensor” and “a dissolved oxygen sensor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 15-16, 19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170272699 A1 to Stopek.
Regarding claim 1, Stopek anticipates an intra-uterine monitoring system [abstract, 0006] (Fig 1), comprising:
an implantable sensor device (100) [0006, 0093, 0099] (Fig 1), shaped and dimensioned for implantation in a uterus (U) for measuring conditions within the uterus to generate sensor data [0006, 0093] (Fig 1); and


Regarding claim 15, Stopek anticipates the limitations of claim 1, wherein the implantable sensor device (100) comprises one or more of a temperature sensor [0103] (Fig 1), a pH sensor and a dissolved oxygen sensor.

Regarding claim 16, Stopek anticipates the limitations of claim 1, wherein the implantable sensor device (100) comprises one or both of an electrical conductivity sensor (electroencephalogram (EEG) and electrocardiogram (ECG or EKG)) and a pressure sensor [0103].

Regarding claim 19, Stopek anticipates the limitations of claim 1, wherein the wearable receiver device (10) is provided in a garment [0123].

Regarding claim 22, Stopek anticipates the limitations of claim 1, wherein the wearable receiver device comprises a transmitter for wirelessly transmitting received sensor data to an external device (second receiver) [0144].

Regarding claim 23, Stopek anticipates the limitations of claim 22, wherein the external device is a portable electronic device or a computer ([0121, 0144], receivers, including the second receiver can comprise portable electronic devices such as PDA’s and smartphones and desktop computers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stopek in view of US 20170095667 A1 to Yakovlev, et al. (hereinafter Yakovlev).
Regarding claim 2, Stopek teaches the limitations of claim 1, and a wirelessly (inductive coupling) chargeable implantable sensor device (100) configured to be charged from an external inductor [0113].

Yakovlev teaches a wearable receiver (2030) operable to wirelessly charge an implantable sensor device (2010) [0237, 0245, 0249] (Fig 22).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have the wearable receiver operable to wirelessly charge the implantable sensor device, because doing so would have the predicable result of integrating the external charging inductor into a convenient wearable form for continuous mobile charging.

Regarding claim 3, Stopek in view of Yakovlev teach the limitations of claim 2, and Stopek further teaches the wearable receiver device (100) comprises transceiver circuitry [0129] and a power source [0095], and the implantable sensor device comprises an antenna (116) [0112] (Fig 2), a charging circuit (comprising a transformer and power source 118) and a controller (processor 119) [0114-0115], wherein an external inductor is operable to transmit electrical power from the wearable receiver device to the antenna of the implantable sensor device via electromagnetic (inductive) coupling [0115], the electrical power being used by the charging circuit to store electrical power (in power source 118) for operating the sensors of the implantable sensor device and for transmitting sensor data to the wearable receiver device ([0115], power stored in power source 118 from inductive coupling can be used to power sensors and transmitting sensor data) (Fig 2).
However, Stopek does not teach the wearable receiver device comprises an antenna, and the wearable receiver device transmits electrical power from its antenna.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have the wearable receiver device comprises an antenna, and the wearable receiver device transmits electrical power from its antenna to the antenna of the implantable sensing device, because doing so would enable the wearable receiver to also act as a source of wireless power, as recognized by Yakovlev [0238].

Regarding claim 4, Stopek in view of Yakovlev teach the limitations of claim 3, and Stopek further teaches the implantable sensor device comprises a capacitor (118) [0115], and the charging circuit stores the electrical power by charging the capacitor [0115].

Regarding claim 5, Stopek in view of Yakovlev teach the limitations of claim 3, and Stopek further teaches the power source (118) is a rechargeable battery [0115].

Regarding claim 10, Stopek in view of Yakovlev teach the limitations of claim 2, however Stopek does not teach the wearable receiver device comprises a plurality of antennae, each antenna being operable to wirelessly charge and receive data from the implantable sensor device.
Yakovlev teaches the wearable receiver device (2030) comprises a plurality of antennae [0238, 0254] (Fig 23A), each antenna being operable to wirelessly charge and receive data from the implantable sensor device [0238, 0254, 0281] (Fig 23A).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stopek in view of Yakovlev and US 20080021341 A1 to Harris, et al. (hereinafter Harris).
Regarding claim 11, Stopek teaches the limitations of claim 2, however Stopek does not teach the wearable receiver device comprises a first antenna and a second antenna is provided in an item of furniture, the first and second antenna together comprising a plurality of antennae.
Yakovlev teaches a wearable receiver device (2030) comprises a first antenna (2210) [0238] (Fig 22).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have the wearable receiver device comprises a first antenna such as that disclosed in Yakovlev, because doing so would enable the device to send power and receive data from the implantable sensor, as recognized by Yakovlev [0238].
Harris teaches an antenna is provided in an item of furniture (chair) [0074].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have a second antenna provided in an item of furniture, because doing so would have the predictable result of enabling a recording device to record 
The above combination of Stopek in view of Yakovlev and Harris would result in the conclusionary statement of the first and second antenna together comprising a plurality of antennae.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stopek in view of US 20160030010 A1 to Johnson, et al. (cited by Applicant, hereinafter Johnson).
Regarding claim 17, Stopek teaches the limitations of claim 1, however Stopek does not teach the implantable sensor device comprises a body and one or more arms, the arms projecting laterally from the body to secure the sensor within the uterus.
Johnson teaches an implantable sensor device comprises a body (housing 102) and one or more arms (retention features 104) [0024] (Fig 1B), the arms projecting laterally from the body to secure the sensor within the uterus (intrauterine deployment) [0024] (Fig 1B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have the implantable sensor device comprises a body and one or more arms, the arms projecting laterally from the body to secure the sensor within the uterus, because doing so would help retain the device within the uterus of the subject, as recognized by Johnson [0024].

Regarding claim 18, Stopek in view of Johnson teach the limitations of claim 17, however Stopek does not teach the implantable sensor device comprises a pair of arms positioned at or proximate one end of the body and extending generally away from each other.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have the implantable sensor device comprises a pair of arms positioned at or proximate one end of the body and extending generally away from each other, because doing so would help retain the device within the uterus of the subject, as recognized by Johnson [0024].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stopek in view of Harris.
Regarding claim 20, Stopek teaches the limitations of claim 19, however Stopek does not teach the garment is a belt to be worn around the waist of a user.
Harris teaches a wearable receiver device (data collection device 14 comprising control module 16) is attached to a belt to be worn around the waist of a user ([0074], belts are well-known in the art for being configured to be worn around waists).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stopek to have the garment is a belt to be worn around the waist of a user, because Stopek teaches similar structures (such as a wristband and a headband) the receiver can be disposed on in order to make it wearable [0123], so having the receiver attached to a belt would have the predictable result of still enabling it to be carried by a patient, as recognized by Harris [0074].

Allowable Subject Matter
Claims 6-8, 12-14, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 comprises allowable subject matter pertaining to the wearable receiver device provides electrical power to the implantable sensor device in a plurality of charging periods over a single cycle of operation.
Claims 7-8 would be allowable for depending from the allowable subject matter of claim 6.
Claim 12 is allowable because it discloses a controller being operable to sequentially charge the implantable sensor device using a plurality of the antennae. The closest prior art of record, Yakovlev, teaches coordinating the activation one or more antennas to optimize power delivery based on coupling efficiency with the implantable device, but does not specifically disclose sequentially charging the implantable sensor device.
Claims 13-14 would be allowable for depending from the allowable subject matter of claim 12.
Claim 21 comprises allowable subject matter pertaining to the wearable receiver device is a sanitary pad. Closest prior art of record CN 104758123 (cited by Applicant) teaches a sensing system in a sanitary pad, however there is no indication the sensing system is configured to receive data from an implantable sensor as claimed in claim 1 from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040174258 A1 is mentioned because it discloses a sensing system implantable in a uterus. US 20050004473 A1 is mentioned because it discloses a receiver comprising a plurality of antennae. US 8290556 B2 is mentioned because it discloses an implantable sensing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791